              Case
              Case 1:18-md-02865-LAK
                   1:18-md-02865-LAK Document
                                     Document 591
                                              586 Filed
                                                  Filed 05/18/21
                                                        05/17/21 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2




Hughes
                         USDCSDNY
                         DOCUMENT                ,,]                                              Hughes Hubbard & Reed LLP
                                                                                                           One B3trcry Park Pl aza
                                                                                                  New York, New York 10004-1482
Hubbard                                                                                                 O fficc:+ 1 (212) 837-6000
                                                                                                           Fax: + 1 (212) 422-4726
&Reed                                                                                                         hughcshubbard.com

                                                                                                                   Marc A. Weinstein
                                                                                                                              Pattncr
                                                                                                     D irect Dial: +1 (212) 837-6460
                                                                                                     D irect fa.x: +1 (212) 299-t:,460
                                           MEMO ENDORSED                                       marc.wcinstein@hughcshubbard.com


  VJAECF

  The Honorable Lewis A. Kaplan                                          May 17, 2021
  United States District Judge
  Southern District of New York
  500 Pearl St.
  New York, New York 10007

                Re:        In Re: Customs and Tax Administration of the Kingdom ofDenmark
                           (Skatteforvaltningen) Tax Refund Scheme Litigation, l 8-md-02865 (LAK)

  Dear Judge Kaplan:

         Plaintiff Skatteforvaltningen ("SKAT") respectfully requests that this Court issue an order
  pe1mitting SKAT to file under seal its contemporaneously filed Letter Motion to Compel the
  Production of Documents (the "Letter Motion"), pursuant to Federal Rule of Civil Procedure 5.2,
  Local Civil Rule 5.2, and this Court's Individual Rules. 1

          Federal Rule of Civil Procedure 5.2(a)(l) requires that portions of social-security numbers
  be redacted from public filings, and this Court's Individual Rules (at 4) direct that individuals'
  home addresses be redacted from public filings unless they are relevant. Exhibit H to SKA T's
  Letter Motion contains certain defendants' social-security numbers and home addresses. Since
  this information is inelevant to the Letter Motion, there is good cause for the Letter Motion to be
  filed under seal and for the public version of the filing to have redacted the defendants ' social-
  security numbers and home addresses.

             SKAT has conferred with lead counsel for the defendants, who do not oppose this motion
  to seal.

        SKAT therefore respectfully requests that the Court grant SKAT leave to file its Letter
  Motion under seal.




      This motion      relates to case nos. l 9-cv-01 781 ; 19-cv-01783; l 9-cv-01 785 ; 19-cv-01788; l 9-cv-01 791;
      19-cv-01792;    19-cv-01794; 19-cv-01798; 19-cv-01800; l 9-cv-01801 ; l 9-cv-01803; 19-cv-01806; l 9-cv-01808;
      19-cv-01809;    19-cv-01810; 19-cv-01812; 19-cv-01813; 19-cv-01815; 19-cv-01818; 19-cv-01870; 19-cv-01918;
      19-cv-01922;    19-cv-01926; 19-cv-01928; 19-cv-01929; and 19-cv-01931.


  100730343_2
          Case 1:18-md-02865-LAK
          Case 1:18-md-02865-LAK Document
                                 Document 586
                                          591 Filed
                                              Filed 05/17/21
                                                    05/18/21 Page
                                                             Page 2
                                                                  2 of
                                                                    of 2
                                                                       2




                                        Respectfully submitted,


                                        Isl Marc A. Weinstein
                                        Marc A. Weinstein

Cc: AU counsel of record via ECF




                                            S00




                                        2
100730343_2
